Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 03 February 2022 with respect to the rejections under 35 U.S.C. 112 have been fully considered, are persuasive and have been withdrawn. 
Applicant's remaining arguments have been fully considered but they are not persuasive. Applicant agued the combination of Lin in view of Siomina does not teach and make obvious the claimed invention concerning “wherein the maximum number does not include any downlink reference signals the UE is already monitoring for other purposes. However, Examiner disagrees.
Examiner notes the claims recite a negative limitation because the maximum number does not include reference signals monitored for other purposes. The combination of Lin in view of Siomina has no positive teaching for a maximum number which (or must) include reference signals monitored for other purposes. 
Additionally, the combination of Lin in view of Siomina provides for a simple one-to-one correspondence of reference signals to PL estimates such that the maximum number of PL estimates (Lin, para. 169; note: 4 PL estimates) is calculated based on the same number of reference signals (i.e., 4 reference signals - Lin, paras. 151 (especially, third sentence) and 154-156; note: para. 151, third sentence - “pathloss for a beam could be reflected by measuring a reference signal”). Siomina makes obvious reference signals for pathloss being used for pathloss-based positioning (Siomina, fig. 3, steps 2020 and 2090 and para. 75; i.e., Siomina provides obviousness for using a determined pathloss for positioning purposes where the pathloss is based 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 16-24, 26, 37, 39-52, 56-64, 66, 77 and 79-82 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2019/0349866) in view of Siomina et al. (US 2013/0310077).
Regarding claim 1, Lin discloses a method of wireless communication performed by a user equipment (UE) (fig. 1, item 116), comprising: receiving, via one or more component carriers (para. 249; note: carrier f of serving cell C), one or more downlink reference signals from one or more serving or neighboring transmission-reception points (TRPs) (paras. 55-56, 151 and 249; note: serving base station transmitting a reference signal associated with a beam; fig. 3 and para. 49; note: transceiver for a base station), wherein a number of the received one or more downlink reference signals is less than or equal to a maximum number of downlink path loss estimates (paras. 151 (especially, third sentence) and 154-156; note: one reference signal per beam, path loss for a beam, pathloss difference among different beams and beam specific pathloss; para. 169; note: a maximum number of PL estimates is 4 per cell), spatial transmit beam determinations, spatial receive beam determinations, or any combination thereof to be simultaneously maintained by the UE, and wherein the maximum number does not include any downlink reference signals the UE is already monitoring for other purposes (para. 169; note: maximum number of PL estimates based on reference signals for beams); and performing a downlink path loss estimate (fig. 21, step 2105), a spatial transmit beam determination, a spatial receive beam determination, or any combination thereof at least based on each of the received one or more downlink reference signals (para. 151; note: pathloss for a beam by measuring a reference signal associated with the beam).
However, Lin does not disclose the pathloss estimates are maintained by the UE for positioning purposes. Siomina discloses this feature (fig. 3, steps 2020 and 2090 and para. 75). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have pathloss estimates are maintained by the UE for positioning purposes in the invention of Lin. The motivation to have the modification and/or well-known 
Regarding claim 41, Lin discloses a user equipment (UE) (fig. 1, item 116), comprising (fig. 3): a memory; at least one transceiver; and at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to (para. 444-447): receive, via the at least one transceiver on one or more component carriers (para. 249; note: carrier f of serving cell C), one or more downlink reference signals from one or more serving or neighboring transmission-reception points (TRPs) (paras. 55-56, 151 and 249; note: serving base station transmitting a reference signal associated with a beam; fig. 3 and para. 49; note: transceiver for a base station), wherein a number of the received one or more downlink reference signals is less than or equal to a maximum number of downlink path loss estimates (paras. 151 (especially, third sentence) and 154-156; note: one reference signal per beam, path loss for a beam, pathloss difference among different beams and beam specific pathloss; para. 169; note: a maximum number of PL estimates is 4 per cell), spatial transmit beam determinations, spatial receive beam determinations, or any combination thereof to be simultaneously maintained by the UE, and wherein the maximum number does not include any downlink reference signals the UE is already monitoring for other purposes (para. 169; note: maximum number of PL estimates based on reference signals for beams); and perform a downlink path loss estimate (fig. 21, step 2105), a spatial transmit beam determination, a spatial receive beam determination, or any combination thereof at least based on each of the received one or more downlink reference signals (para. 151; note: pathloss for a beam by measuring a reference signal associated with the beam). 
However, Lin does not disclose the pathloss estimates are maintained by the UE for positioning purposes. Siomina discloses this feature (fig. 3, steps 2020 and 2090 and para. 75). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have pathloss estimates are maintained by the UE for positioning purposes in the invention of Lin. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, determining position based on pathloss as is known in the art (Siomina, paras. 1 and 75; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
  Regarding claims 2 and 42, Lin in view of Siomina teaches and makes obvious the method of claim 1 and UE of claim 41, wherein the maximum number of downlink path loss estimates, spatial transmit beam determinations, spatial receive beam determinations, or any combination thereof to be simultaneously maintained by the UE (Lin, para. 169; note: a maximum number of PL estimates is 4 per cell) for positioning purposes (Siomina, fig. 3, steps 2020 and 2090 and para. 75) corresponds to a maximum number of distinct downlink reference signals that can be simultaneously used by the UE (Lin, paras. 151 (especially, third sentence) and 154-156; note: one reference signal per beam, path loss for a beam, pathloss difference among different beams and beam specific pathloss as related to a maximum number of PL estimates is 4 per cell - para. 169) for positioning purposes (Siomina, fig. 3, steps 2020 and 2090 and para. 75).  
Regarding claims 3 and 43, Lin in view of Siomina teaches and makes obvious the method of claim 2 and UE of claim 42, wherein the maximum number is a maximum number, within each of the one or more component carriers, of the distinct downlink reference signals to be simultaneously maintained by the UE for each of the one or more serving or neighboring 
Regarding claims 4 and 44, Lin in view of Siomina teaches and makes obvious the method of claim 2 and UE of claim 42, wherein the maximum number is a maximum number of the distinct downlink reference signals to be simultaneously maintained by the UE across all of the one or more component carriers for each of the one or more serving or neighboring TRPs (Lin, para. 169; note: a maximum number of PL estimates is 4 per cell; para. 249; note: carrier f of serving cell C; note: in at least a simple case of one component carrier with one serving TRP).  
Regarding claims 5 and 55, Lin in view of Siomina teaches and makes obvious the method of claim 2 and UE of claim 42, wherein the maximum number is a maximum number, within each of the one or more component carriers, of the distinct downlink reference signals to be simultaneously maintained by the UE across all of the one or more component carriers for each of the one or more serving or neighboring TRPs (Lin, para. 169; note: a maximum number of PL estimates is 4 per cell; para. 249; note: carrier f of serving cell C; note: in at least a simple case of one component carrier with one serving TRP).  
Regarding claims 6 and 46, Lin in view of Siomina teaches and makes obvious the method of claim 2 and UE of claim 42, wherein the maximum number is a maximum number, within each of the one or more component carriers, of the distinct downlink reference signals to be simultaneously maintained by the UE for all of the one or more serving or neighboring TRPs operating on the one or more component carriers (Lin, para. 169; note: a maximum number of 
Regarding claims 7 and 47, Lin in view of Siomina teaches and makes obvious the method of claim 2 and UE of claim 42, wherein the maximum number is a maximum number of the distinct downlink reference signals to be simultaneously maintained by the UE across all of the one or more component carriers for all of the one or more serving or neighboring TRPs (Lin, para. 169; note: a maximum number of PL estimates is 4 per cell; para. 249; note: carrier f of serving cell C; note: in at least a simple case of one component carrier with one serving TRP).  
Regarding claims 8 and 48, Lin in view of Siomina teaches and makes obvious the method of claim 2 and UE of claim 42, wherein the maximum number is a maximum number, within each of the one or more component carriers, of the distinct downlink reference signals to be simultaneously maintained by the UE across all of the one or more component carriers for all of the one or more serving or neighboring TRPs (Lin, para. 169; note: a maximum number of PL estimates is 4 per cell; para. 249; note: carrier f of serving cell C; note: in at least a simple case of one component carrier with one serving TRP).  
Regarding claims 9 and 49, Lin in view of Siomina teaches and makes obvious the method of claim 2 and UE of claim 42, wherein the maximum number is a maximum number of the distinct downlink reference signals to be simultaneously maintained by the UE across all downlink positioning reference signals received within each of the one or more component carriers, or a maximum number of the distinct downlink reference signals that can be simultaneously used by the UE across all uplink reference signals within each of the one or more component carriers, or a maximum number of the distinct downlink reference signals that can be simultaneously used by the UE across all positioning reference signals within each of the one or 
Regarding claims 10 and 50, Lin in view of Siomina teaches and makes obvious the method of claim 2 and UE of claim 42, wherein the maximum number is a maximum number of the distinct downlink reference signals to be simultaneously maintained by the UE across all downlink positioning reference signals received across all of the one or more component carriers, or a maximum number of the distinct downlink reference signals that can be simultaneously used by the UE across all uplink reference signals across all of the one or more component carriers, or a maximum number of the distinct downlink reference signals that can be simultaneously used by the UE across all positioning reference signals across all of the one or more component carriers (Lin, paras. 151 (especially, third sentence) and 154-156; note: one reference signal per beam, path loss for a beam, pathloss difference among different beams and beam specific pathloss as related to a maximum number of PL estimates is 4 per cell - para. 169; para. 249; note: carrier f of serving cell C; note: in at least a simple case of one component carrier with one serving TRP).    
Regarding claims 11 and 51, Lin in view of Siomina teaches and makes obvious the method of claim 2 and UE of claim 42, wherein the maximum number is a maximum number of the distinct downlink reference signals to be simultaneously maintained by the UE across all downlink positioning reference signals or across all uplink reference signals or across all positioning reference signals received within each of the one or more component carriers and 
Regarding claims 12 and 52, Lin in view of Siomina teaches and makes obvious the method of claim 1 and UE of claim 41, wherein, in addition to the maximum number of downlink path loss estimates, spatial transmit beam determinations, spatial receive beam determinations, or any combination thereof, the UE can use up to N downlink reference signals for positioning purposes (note: as best understood in light of the rejection under 35 U.S.C. 112 above, N=0; Lin, paras. 151 (especially, third sentence) and 154-156; note: one reference signal per beam, path loss for a beam, pathloss difference among different beams and beam specific pathloss as related to a maximum number of PL estimates is 4 per cell - para. 169; para. 249; note: carrier f of serving cell C; note: in at least a simple case of one component carrier with one serving TRP).  
Regarding claims 16 and 56, Lin in view of Siomina teaches and makes obvious the method of claim 1 and UE of claim 41, wherein the UE does not maintain more than the maximum number of downlink path loss estimates, spatial transmit beam determinations, spatial receive beam determinations, or any combination thereof for each of the one or more component carriers for each of the one or more serving or neighboring TRPs (Lin, para. 169; note: a maximum number of PL estimates is 4 per cell; para. 249; note: carrier f of serving cell C; note: in at least a simple case of one component carrier with one serving TRP).  
Regarding claims 17 and 57, Lin in view of Siomina teaches and makes obvious the method of claim 1 and UE of claim 41, wherein the UE does not maintain more than the maximum number of downlink path loss estimates, spatial transmit beam determinations, spatial receive beam determinations, or any combination thereof across all of the one or more component carriers for each of the one or more serving or neighboring TRPs (Lin, para. 169; note: a maximum number of PL estimates is 4 per cell; para. 249; note: carrier f of serving cell C; note: in at least a simple case of one component carrier with one serving TRP).  
Regarding claims 18 and 58, Lin in view of Siomina teaches and makes obvious the method of claim 1 and UE of claim 41, wherein the UE does not maintain more than the maximum number of downlink path loss estimates, spatial transmit beam determinations, spatial receive beam determinations, or any combination thereof for each of the one or more component carriers and across all of the one or more component carriers for each of the one or more serving or neighboring TRPs (Lin, para. 169; note: a maximum number of PL estimates is 4 per cell; para. 249; note: carrier f of serving cell C; note: in at least a simple case of one component carrier with one serving TRP).  
Regarding claims 19 and 59, Lin in view of Siomina teaches and makes obvious the method of claim 1 and UE of claim 41, wherein the UE does not maintain more than the maximum number of downlink path loss estimates, spatial transmit beam determinations, spatial receive beam determinations, or any combination thereof for each of the one or more component carriers for all of the one or more serving or neighboring TRPs operating on a serving cell (Lin, para. 169; note: a maximum number of PL estimates is 4 per cell; para. 249; note: carrier f of serving cell C; note: in at least a simple case of one component carrier with one serving TRP).  
Regarding claims 20 and 60, Lin in view of Siomina teaches and makes obvious the method of claim 1 and UE of claim 41, wherein the UE does not maintain more than the maximum number of downlink path loss estimates, spatial transmit beam determinations, spatial receive beam determinations, or any combination thereof across all of the one or more component carriers for all of the one or more serving or neighboring TRPs (Lin, para. 169; note: a maximum number of PL estimates is 4 per cell; para. 249; note: carrier f of serving cell C; note: in at least a simple case of one component carrier with one serving TRP).  
Regarding claims 21 and 61, Lin in view of Siomina teaches and makes obvious the method of claim 1 and UE of claim 41, wherein the UE does not maintain more than the maximum number of downlink path loss estimates, spatial transmit beam determinations, spatial receive beam determinations, or any combination thereof for each of the one or more component carriers and across all of the one or more component carriers for all of the one or more serving or neighboring TRPs (Lin, para. 169; note: a maximum number of PL estimates is 4 per cell; para. 249; note: carrier f of serving cell C; note: in at least a simple case of one component carrier with one serving TRP).  
Regarding claims 22 and 62, Lin in view of Siomina teaches and makes obvious the method of claim 1 and UE of claim 41, wherein the UE does not maintain more than the maximum number of downlink path loss estimates, spatial transmit beam determinations, spatial receive beam determinations, or any combination thereof across all downlink positioning reference signals received within each of the one or more component carriers (Lin, paras. 151 (especially, third sentence) and 154-156; note: one reference signal per beam, path loss for a beam, pathloss difference among different beams and beam specific pathloss as related to a 
Regarding claims 23 and 63, Lin in view of Siomina teaches and makes obvious the method of claim 1 and UE of claim 41, wherein the UE does not maintain more than the maximum number of downlink path loss estimates, spatial transmit beam determinations, spatial receive beam determinations, or any combination thereof across all downlink positioning reference signals received across all of the one or more component carriers (Lin, paras. 151 (especially, third sentence) and 154-156; note: one reference signal per beam, path loss for a beam, pathloss difference among different beams and beam specific pathloss as related to a maximum number of PL estimates is 4 per cell - para. 169; para. 249; note: carrier f of serving cell C; note: in at least a simple case of one component carrier with one serving TRP).  
Regarding claims 24 and 64, Lin in view of Siomina teaches and makes obvious the method of claim 1 and UE of claim 41, wherein the UE does not maintain more than the maximum number of downlink path loss estimates, spatial transmit beam determinations, spatial receive beam determinations, or any combination thereof across all downlink positioning reference signals received within each of the one or more component carriers and across all of the one or more component carriers (Lin, paras. 151 (especially third sentence) and 154-156; note: one reference signal per beam, path loss for a beam, pathloss difference among different beams and beam specific pathloss as related to a maximum number of PL estimates is 4 per cell - para. 169; para. 249; note: carrier f of serving cell C; note: in at least a simple case of one component carrier with one serving TRP).  
Regarding claims 26 and 66, Lin in view of Siomina teaches and makes obvious the method of claim 1 and UE of claim 41, wherein the maximum number is specified in a wireless 
Regarding claims 37 and 77, Lin in view of the embodiment of Siomina does not teach and make obvious the method of claim 1 further comprising: and the UE of claim 41 wherein the at least one processor is further configured to perform: receiving, from the one or more serving or neighboring TRPs on the one or more component carriers, one or more downlink positioning reference signals. However, in an alternate embodiment Siomina discloses positioning reference signals used for DL pathloss (paras. 315-316). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have receiving, from the one or more serving or neighboring TRPs on the one or more component carriers, one or more downlink positioning reference signals in the invention of Lin in view of the embodiment of Siomina. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing network measurements using signaling as is known in the art (Siomina, paras. 315-316; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 39 and 79, Lin in view of Siomina teaches and makes obvious the method of claim 37 and UE of claim 77, wherein the one or more downlink positioning reference signals comprise one or more positioning reference signals (PRS), one or more navigation reference signals (NRS), one or more tracking reference signals (TRS), one or more cell-specific reference signals (CRS), one or more channel state information reference signals (CSI-RS), one or more primary synchronization signals (PSS), one or more secondary synchronization signals (SSS), or any combination thereof (Siomina, para. 315-316).  
Regarding claims 40 and 80, Lin in view of the embodiment of Siomina does not teach and makes obvious the method of claim 1 and UE of claim 41, wherein the one or more downlink reference signals comprise one or more synchronization signal blocks (SSBs), one or more channel state information reference signals (CSI-RS), one or more positioning reference signals (PRS), or any combination thereof. However, in an alternate embodiment Siomina discloses positioning reference signals used for DL pathloss (paras. 315-316). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the one or more downlink reference signals comprise one or more synchronization signal blocks (SSBs), one or more channel state information reference signals (CSI-RS), one or more positioning reference signals (PRS), or any combination thereof in the invention of Lin in view of the embodiment of Siomina. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing network measurements using signaling as is known in the art (Siomina, paras. 315-316; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 81, Lin discloses a user equipment (UE) (fig. 1, item 116), comprising: means (fig. 3; paras. 444-447) for receiving, via one or more component carriers (para. 249; note: carrier f of serving cell C), one or more downlink reference signals from one or more serving or neighboring transmission-reception points (TRPs) (paras. 55-56, 151 and 249; note: serving base station transmitting a reference signal associated with a beam; fig. 3 and para. 49; note: transceiver for a base station), wherein a number of the received one or more downlink reference signals is less than or equal to a maximum number of downlink path loss estimates (paras. 151 (especially, third sentence) and 154-156; note: one reference signal per beam, path loss for a beam, pathloss difference among different beams and beam specific pathloss; para. 
However, Lin does not disclose the pathloss estimates are maintained by the UE for positioning purposes. Siomina discloses this feature (fig. 3, steps 2020 and 2090 and para. 75). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have pathloss estimates are maintained by the UE for positioning purposes in the invention of Lin. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, determining position based on pathloss as is known in the art (Siomina, paras. 1 and 75; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 82, Lin discloses a non-transitory computer-readable medium (fig. 3, item 310) storing computer-executable instructions (paras. 444-447), the computer-executable instructions comprising: at least one instruction instructing a user equipment (UE) to receive, via one or more component carriers (para. 249; note: carrier f of serving cell C), one or more downlink reference signals from one or more serving or neighboring transmission-reception points (TRPs) (paras. 55-56, 151 and 249; note: serving base station transmitting a reference 
However, Lin does not disclose the pathloss estimates are maintained by the UE for positioning purposes. Siomina discloses this feature (fig. 3, steps 2020 and 2090 and para. 75). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have pathloss estimates are maintained by the UE for positioning purposes in the invention of Lin. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, determining position based on pathloss as is known in the art (Siomina, paras. 1 and 75; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).


Claims 25, 27, 65 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Siomina as applied to claim 1 or 41 above, and further in view of Kim et al. (US 2019/0306739).
Regarding claims 25, 27, 65 and 67, Lin in view of Siomina does not disclose the method of claim 1 and UE of claim 41, wherein the maximum number is based on capabilities of the UE and wherein the UE receives the maximum number from a serving base station or a location server.  However, Kim discloses a maximum number for communications determined based on UE capability (para. 228, last sentence) and the UE receiving the maximum number form a serving base station (para. 165; fig. 7, step 710). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the maximum number based on capabilities of the UE and wherein the UE receives the maximum number from a serving base station or a location server in the invention of Lin in view of Siomina. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, limiting communication parameters to the ability of a UE and providing communication parameters from a network as is known in the art (Kim, paras. 165 and 228; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claims 29 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Siomina as applied to claim 1 or 41 above, and further in view of Siomina et al. (US 2013/0065612).
Regarding claims 29 and 69, Lin in view of Siomina does not disclose the method of claim 1 and UE of claim 41, wherein based on the positioning purposes being an uplink time .

Claims 34, 36, 74 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Siomina as applied to claim 1 or 41 above, and further in view of Kazmi et al. (US 2015/0011236).
Regarding claims 34 and 74, Lin in view of Siomina does not disclose the method of claim 1 and UE of claim 41, further comprising: transmitting an uplink reference signal for positioning based on the estimated downlink path loss, the determined spatial transmit beam, or a combination thereof. However, Kazmi discloses transmitting an uplink reference signal (para. 346; note: SRS transmission based on MPR) based on downlink path loss (paras. 169 and 173; note: MPR based on DL pathloss). Therefore, it would have been obvious to one skilled in the art 
Regarding claims 36 and 76, Lin in view of Siomina and Kazmi teaches and makes obvious the method of claim 34 and UE of claim 74, wherein the uplink reference signal comprises a sounding reference signal (SRS) or an uplink positioning reference signal (UL PRS) used for positioning the UE (Kazmi, para. 346).  

Allowable Subject Matter
Claims 13-15, 30-33, 35, 38, 53-55, 70-73, 75 and 78 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on 

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462